Citation Nr: 0422156	
Decision Date: 08/12/04    Archive Date: 08/20/04

DOCKET NO.  03-32 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUES

1.  Entitlement to service connection for squamous cell 
carcinoma (SCC) of the right side of the tongue and right 
floor of the mouth.

2.  Entitlement to service connection for a loss of sense of 
taste.  

3.  Entitlement to service connection for speech impairment.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel

INTRODUCTION

The veteran, who is the appellant in this case, served on 
active duty from April 1968 through March 1970.  He had 
service in the Republic of Vietnam from July 1969 through 
March 1970.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a March 2003 rating decision by the Department of 
Veterans Affairs (VA) Medical and Regional Office Center (RO) 
in Fargo, North Dakota.


FINDINGS OF FACT

1.  The veteran's SCC of the right side of the mouth and 
tongue was first manifested many years after service, and 
there is no competent evidence that it is in any way related 
to service or to the first year after his discharge from 
service.

2.  There is no competent evidence that the veteran's SCC of 
the right side of the mouth and tongue is in any way related 
to his exposure to Agent Orange in service.

3.  There is no competent evidence of the veteran's claimed 
loss of the sense of taste.  

4.  The veteran's speech impairment was first manifested many 
years after service, and there is no competent evidence that 
it is in any way related to service.

5.  There is no competent evidence that the veteran's speech 
impairment is in any way related to his exposure to Agent 
Orange in service.


CONCLUSIONS OF LAW

1.  SCC of the right side of the mouth and tongue is not the 
result of disease or injury incurred in or aggravated by 
service nor may it be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A (West 
2002) ; 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2003).

2.  SCC of the right side of the mouth and tongue is not the 
result of exposure to herbicides in service nor may it be 
presumed to be the result of such exposure.  38 U.S.C.A. 
§§ 1101, 1110, 1113, 1116(a)(2), 5103, 5103A (West 2002) ; 
38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2003).

3.  The claimed loss of the sense of taste is not the result 
of disease or injury incurred in or aggravated by service, 
nor is it the result of exposure to herbicides in service.  
38 U.S.C.A. §§ 1101, 1110, 1113, 1116(a)(2), 5103, 5103A 
(West 2002) ; 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2003).

4.  Speech impairment is not the result of disease or injury 
incurred in or aggravated by service, nor is it the result of 
exposure to herbicides in service.  38 U.S.C.A. §§ 1101, 
1110, 1113, 1116(a)(2), 5103, 5103A (West 2002) ; 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

The veteran seeks entitlement to service connection for SCC 
of the right side of the tongue and right floor of the mouth, 
primarily as a result of his exposure to Agent Orange (a 
herbicide) in service.  He also seeks entitlement to service 
connection for a loss of the sense of taste and speech 
impairment related to his SCC of the mouth and tongue.

The VA has a statutory duty to assist the veteran in the 
development of his claims.  38 U.S.C.A. §§ 5102, 5103, 5103A; 
38 C.F.R. § 3.159.  In so doing, the VA must notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  In particular, the RO 
must ensure that the veteran has been notified of the 
following:  (1) the information and evidence not of record 
that is necessary to substantiate each of his specific 
claims; (2) the information and evidence that VA will seek to 
provide; (3) the information and evidence that the veteran is 
expected to provide; and (4) the need to furnish the VA any 
evidence in his possession that pertains to any of his 
claims, i.e., something to the effect that he should give the 
VA everything he has pertaining to his claims.

By virtue of information contained in letters, dated in 
September 2002 and March 2003, the RO informed the veteran 
that in order to establish service connection for a 
particular disability, there had to be competent evidence of 
current disability (shown by medical evidence or other 
evidence showing persistent or recurrent symptoms of 
disability), of incurrence or aggravation of a disease or 
injury in service, and of a nexus between the in-service 
injury or disease and the current disability (usually shown 
by medical evidence).  He was also informed that in order to 
support his claims with respect to Agent Orange exposure, the 
RO needed evidence that he served in Vietnam and that the 
disease was caused by exposure to Agent Orange.  

The veteran was notified that certain diseases were presumed 
to be the result of exposure to Agent Orange and was 
requested to furnish medical evidence showing a diagnosis of 
the disease within the presumptive period.  He was further 
notified that even if the disease was not presumed to be the 
result of Agent Orange exposure, he could still submit 
medical evidence showing a medical relationship between the 
disease and exposure to Agent Orange.  

The RO stated that the veteran should submit evidence of 
medical treatment for any of his claimed disabilities since 
service, including those from private health care providers, 
as well as the VA.  He was also told that he could submit lay 
statements from any individuals who had personal knowledge of 
the veteran's symptoms and condition.  The VA noted that it 
would help him try to get such things as medical records, 
employment records, or records from other Federal agencies 
but that it was still his responsibility to support his 
claims with appropriate evidence.  

The RO stated that based on information provided by the 
veteran, it would request evidence from the Mayo Clinic in 
Rochester, Minnesota; his service medical records; and 
records from the Fargo VA Medical Center (MC).  

The VA set forth time frames for the veteran to submit his 
information or evidence, as well as the potential 
consequences for failing to do so.  The VA also notified him  
of what to do if he had questions or needed assistance and 
provided a telephone number and computer site where he could 
get additional information.  Finally, the RO informed the 
veteran that a copy of the September 2002 and March 2003 
letters had been sent to his appointed representative and 
that he could also contact him for additional assistance.

In addition to the foregoing letters, the veteran's claim 
form (VA Form 21-526), received in September 2002, and the 
Statement of the Case (SOC) notified him and his 
representative of the evidence necessary to substantiate his 
claims of entitlement to service connection.  Indeed, the SOC 
set forth the text of 38 C.F.R. § 3.159.  That text further 
informed the veteran of what evidence and information VA 
would obtain for him, with specific references to such 
materials as government reports and medical records.  

The following evidence has been received in support of the 
veteran's appeal:  his service medical records; records 
reflecting his treatment at the Mayo Clinic from November 
2000 through May 2001; records reflecting his treatment by M. 
M. F., M.D., from December 2001 through September 2002; the 
report of an examination performed by the VA in September 
2002, in conjunction with the veteran's participation in the 
VA's Agent Orange Registry Program; and a March 2003 program 
from Dr. M., D.D.S.  

Finally, the Board notes that the veteran has been informed 
of his right to have a hearing in association with his 
appeal; however, to date, he has declined to exercise that 
right (see, e.g., VA Form 9, received by the RO in October 
2003).  

After reviewing the record, the Board finds that the RO has 
met its duty to assist the veteran in the development of his 
claim.  In fact, it appears that all relevant evidence 
identified by the veteran has been obtained and associated 
with the claims folder.  In this regard, it should be noted 
that he has not identified any outstanding evidence (which 
has not been sought by the VA) which could be used to support 
the issues of entitlement to service connection for SCC of 
the tongue and mouth; a loss of the sense of taste; and 
speech impairment.  As such, there is no reasonable 
possibility that further development would unearth any 
additional relevant evidence with respect to those issues.  
Indeed, such development would serve no useful purpose and, 
therefore, need not be performed in order to meet the VA's 
statutory duty to assist the veteran in the development of 
his claim.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands that would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided).  

In light of the foregoing, there is no threat of harm or 
prejudice to the veteran due to a failure to assist him in 
the development of his claims of entitlement to service 
connection for SCC of the tongue and mouth; a loss of the 
sense of taste; and speech impairment.  Therefore, the Board 
will proceed to the merits of the appeal.  

II.  The Facts and Analysis

Service connection connotes many factors, but basically, it 
means that the facts, shown by the evidence, established that 
a particular disease or injury resulting in disability was 
incurred coincident with active military, naval, or air 
service, or, if preexisting such service, was aggravated 
therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service 
connection may, however, be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).  

As noted above, in determining whether service connection is 
warranted for a particular disability, there must be 
competent evidence of current disability (generally, a 
medical diagnosis), of incurrence or aggravation of a disease 
or injury in service (lay or medical evidence), and of a 
nexus between the in-service injury or disease and the 
current disability (medical evidence).  Caluza v. Brown, 
7 Vet. App. 498, 506 (1995).

Where a veteran who served for ninety (90) days or more 
during a period of war (or during peacetime service after 
December 31, 1946) develops certain chronic conditions, such 
as carcinoma, to a degree of 10 percent or more within one 
year from separation from service, such diseases may be 
presumed to have been incurred in service even though there 
is no evidence of such disease during the period of service.  
38 U.S.C.A §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  See 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307.

Although the veteran reports that he has lost his sense of 
taste, there no competent evidence that he currently has such 
a disorder.  Indeed, his service medical records, as well as 
those dated after service are completely negative for any 
relevant complaints or clinical findings.  Absent such 
evidence, service connection for that disorder is not 
warranted on any basis.

The veteran's service medical records are also negative for 
any evidence of SCC of the mouth and tongue or of impaired 
speech.  SCC of the mouth and tongue was not manifested until 
November 2000.  The following month, the veteran underwent 
surgical excision of the cancer at the Mayo Clinic.  Follow-
up treatment by M. M. F., M.D., shows that there has been no 
recurrence of the cancer; however, the veteran has developed 
slurred speech as a result of the surgery.  Despite such 
evidence of current disability, the record is completely 
negative for any findings of a relationship between service 
and the cancer or speech impairment.  Similarly, there is no 
evidence of any such relationship to the first year after the 
veteran's discharge from service.

The primary thrust of the veteran's contentions is that his 
SCC of the mouth and tongue was the result of exposure to 
Agent Orange in service.  

Certain presumptions also apply to veteran's who have been 
exposed to herbicides such as Agent Orange.  Unless there is 
affirmative evidence to the contrary, a veteran, who served 
in Vietnam during the period beginning January 9, 1962, and 
ending on May 7, 1975, and who develops certain diseases 
within a specific time frame after the last date on which he 
was exposed to Agent Orange in service, will be presumed to 
have had such exposure.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 
3.307, 3.309(e).  Such diseases consist of chloracne or other 
acneform disease consistent with chloracne; Type 2 diabetes 
(also known as Type II diabetes mellitus or adult-onset 
diabetes); Hodgkin's disease; multiple myeloma; non-Hodgkin's 
lymphoma; acute and subacute peripheral neuropathy; porphyria 
cutanea tarda; prostate cancer; respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea); and soft-tissue 
sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  38 U.S.C.A. § 1116(a)(2); 38 
C.F.R. § 3.309(e). 

As noted above, the veteran had service in the Republic of 
Vietnam and is presumed to have been exposed to Agent Orange.  
There is no affirmative evidence to the contrary; and, 
therefore, the Board acknowledges that he had such exposure.  
Despite his exposure, a presumption of service connection for 
a particular disability based on exposure to Agent Orange 
does not attach, unless specifically so determined by the 
Secretary of the VA.  See 59 Fed. Reg. 341 (1994); 61 Fed. 
Reg. 41,442 (1996); 64 Fed. Reg. 59,232 (Nov. 2, 1999); and 
67 Fed. Reg. 42,600 (June 24, 2002).  That fact, however, 
does not preclude the veteran from showing a direct link 
between the disability in question and service.  Combee v. 
Brown. 34 F.3d 1039, 1042 (Fed. Cir. 1994).  

A review of the foregoing regulations clearly shows that the 
veteran's cancer is not presumptively related to Agent Orange 
exposure, nor is there any competent evidence on file to 
establish a direct relationship.  There is also no competent 
evidence to support a relationship between Agent Orange and 
the veteran's speech impairment.  Indeed, the only reports to 
the contrary come from the veteran.  As a layman, however, he 
is not qualified to render opinions which require medical 
expertise, such as the diagnosis or cause of a particular 
disability.  38 C.F.R. § 3.159(a)(2); Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  Therefore, his opinion, 
without more, cannot be considered competent evidence to 
support a grant of service connection for either SCC of the 
mouth and tongue or the associated speech impairment.  
Accordingly, that portion of the appeal is also denied.


ORDER

Entitlement to service connection for SCC of the right side 
of the tongue and right floor of the mouth is denied.

Entitlement to service connection for a loss of sense of 
taste is denied.  

Entitlement to service connection for speech impairment is 
denied.



	                        
____________________________________________
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



